Cockrill, C. J. The appellant cut timber on the sixteenth section or school land and converted it to his own use under an agreement with the school directors of the school district in which the land was situated, to pay them the value of it.. The State sued him for the trespass and recovered judgment. He has appealed and relies upon the consent obtained from the school directors as a defense to the action. The statute authorizes the collector of taxes to sell the school lands subject to certain conditions and regulations, but no power in reference thereto has been conferred upon the school boards. It is for the State to determine how and by whom these lands shall be managed and sold, and until she has conferred the authority upon the school boards, they can confer no right upon any one to cut the timber, or commit any other trespass upon the land. The legal title to the land is in the State. It is held in trust for the support of schools for tne inhabitants of the township in which it is situated. Mayers v. Byrne, 19 Ark., 308, 318. The right of the State to sue for the injury is therefore clear (Dickenson v. Harris, 48 Ark., 355,) independent of the provisions of the act of March 17, 1883 (Acts 1883, p. 140), and the questions mooted by counsel under that act are not presented by the record. The appellant cannot be regarded otherwise than as a tres.passer and the recovery was right. Let the judgment be affirmed.